Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 1 of 36 PageID #: 309



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
Jonathan Stern, Esq. (JS 3683)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com
Email: jstern@rosenlegal.com

Counsel for Plaintiffs
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

 JOSHUA KUPFNER, Individually on Behalf of
 All Others Similarly Situated,              Case No. 1:18-cv-06601-(FB) (LB)

        Plaintiff,
                                             AMENDED CLASS ACTION
        vs.                                  COMPLAINT

 ALTICE USA, INC., ALTICE EUROPE N.V.  JURY TRIAL DEMANDED
 (f/k/a ALTICE N.V.), PATRICK DRAHI,
 JÉRÉMIE JEAN BONNIN, ABDELHAKIM
 BOUBAZINE, MICHEL COMBES, DAVID P.
 CONNOLLY, DEXTER G. GOEI, VICTORIA M.
 MINK, MARK CHRISTOPHER MULLEN,
 DENNIS OKHUIJSEN, LISA ROSENBLUM,
 CHARLES F. STEWART, RAYMOND
 SVIDER, GOLDMAN SACHS & CO. LLC, J.P.
 MORGAN SECURITIES LLC, MORGAN
 STANLEY & CO. LLC, CITIGROUP GLOBAL
 MARKETS INC., MERRILL LYNCH, PIERCE,
 FENNER & SMITH, INC., BARCLAYS
 CAPITAL INC., BNP PARIBAS SECURITIES
 CORP., CREDIT AGRICOLE SECURITIES
 (USA) INC., DEUTSCHE BANK SECURITIES
 INC., RBC CAPITAL MARKETS, LLC,
 SCOTIA CAPITAL (USA) LLC, SG
 AMERICAS SECURITIES LLC, and TD
 SECURITIES (USA) LLC,

        Defendants
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 2 of 36 PageID #: 310



        Lead Plaintiff Andrea Hadzimachalis and named plaintiffs Garfield Anderson, Stephanie

Garcia, and Franck Chauvin, (“Plaintiffs’), by Plaintiffs’ undersigned attorneys, individually and

on behalf of all other persons similarly situated, alleges the following based upon personal

knowledge as to Plaintiffs’ own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among

other things, a review of Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Altice USA, Inc. (“Altice USA” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

        1.      This is a securities class action brought on behalf of a class consisting of all persons

who purchased or otherwise acquired the publicly traded securities of Altice USA either (i)

pursuant and/or traceable to the Company’s IPO; or (ii) during the period from June 22, 2017

through November 3, 2017, inclusive, (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, members of the Individual Defendants’ immediate families

and their legal representatives, heirs, successors or assigns and any entity in which the officers and

directors of the Company have or had a controlling interest.

        2.      Plaintiffs bring claims against Defendants for violations of Sections 11, 12 and 15

of the Securities Act of 1933 (“Securities Act”) and sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”).




                                                    2
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 3 of 36 PageID #: 311



       3.      Defendants sold shares in the IPO pursuant to a prospectus (the “Prospectus”) filed

with the SEC as part of a Form S-l registration statement (the “S-1 Registration Statement,”

together with the Prospectus are collectively referred to as the “Registration Statement”).

       4.      Altice USA sold its common stock at $30.00 per share in its IPO, raising over $1.9

billion. The Underwriter Defendants earned over $71 million in fees from the IPO.

       5.      Since the IPO, and as a result of the disclosure of material adverse facts omitted

from Altice USA’s Registration Statement, Altice USA’s stock price has plummeted over 40%

from the IPO price to trade at $17.40 per share during intraday trading on August 17, 2018,

damaging Plaintiff and other Class members.

       6.      Altice USA, with its subsidiaries, provides broadband communications and video

services in the United States. It is the fourth largest cable provider in the U.S., operating under,

among other brands, Altice, Optimum, Lightpath, and Suddenlink. It provides cable services to

customers in 21 states, including those in the Tri-State area and south-central regions of the U.S.,

providing broadband, pay television, telephony services, proprietary content and advertising

services. It was formed as the result of acquisitions by Altice N.V., a multinational

telecommunications company centered in Europe.

       7.      Altice USA was under the control of its parent, Altice N.V., and in turn under the

control of the founder of that company, Patrick Drahi, the founder of Altice N.V. who wielded

virtually all of the voting authority for Altice USA shares.

       8.      Altice USA pitched this control relationship as an advantage. Altice claimed that,

Drahi’s overwhelming control allowed the parent (Altice N.V.) to implement its highly successful

and distinctive management strategy, the Altice Way, at all its subsidiaries, including Altice USA.




                                                 3
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 4 of 36 PageID #: 312



Drahi claimed the Altice Way was the key to Altice N.V.’s success and that Altice N.V.’s

implementation of this strategy would ensure the success of its subsidiaries.

       9.       The Altice Way is a business strategy of cutting expenses by streamlining

operations and simplifying a company’s organizational structure, and using the cash saved to

invest in improving a cable company’s infrastructure and content. The goal is to create a more

appealing product to customers and allow the company to generate more revenue and cash flow.

The basic idea of the Altice Way is to cut overhead in order to invest in improvements that matter

most to customers, allowing Altice to attract more customers and charge higher prices, which

provides more money to invest in infrastructure and content, creating a virtuous circle.

       10.      The claim that Altice had successfully implemented the Altice Way companywide

also served to justify Altice USA’s highly unusual payments of management fees to Altice N.V.

for implementing the Altice Way. The need to justify these payments led Altice USA to make

materially false or misleading statements that claimed that Altice had implemented the Altice Way

throughout Altice N.V. and its subsidiaries. In reality Altice N.V., had never successfully

implemented the Altice Way companywide. Indeed, Drahi acknowledged in November 2017 that

Altice N.V.’s top management had neglected Altice’s French operations for years, which led to

poor results.   When the market learned that Altice had not implemented the Altice way

companywide, Altice USA’s stock price dropped as investors’ lost faith in management and its

ability to execute the Altice Way strategy as promised.

                                JURISDICTION AND VENUE

       11.      The claims alleged herein arise under and pursuant to Sections 11, 12(a)(2) and 15

of the Securities Act, 15 U.S.C. §§77k, 77l(a)(2) and 77o.




                                                4
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 5 of 36 PageID #: 313



       12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C. §77v).

       13.     Venue is proper in this District because Altice USA maintains principal executive

offices in this District, a substantial portion of the transaction and wrongs complained of, including

Defendants’ participation in the wrongful acts, occurred in this District, Defendants disseminated

the statements alleged to be false and misleading herein into this District, and Defendants solicited

purchasers of Altice USA common stock in this District.

                                             PARTIES

       14.     Lead Plaintiff Andrea Hadzimichalis, pursuant to the certification filed with the

Court (Dkt. No. 10-2) acquired Altice USA securities at artificially inflated prices pursuant and/or

traceable to the Company’s IPO and was economically damaged thereby.

       15.     Named Plaintiff Garfield Anderson, pursuant to the certification previously filed

with the Court, (Dkt. No. 13-3) acquired Altice USA securities at artificially inflated prices

pursuant and/or traceable to the Company’s IPO and was economically damaged thereby.

       16.     Named Plaintiff Stephanie Garcia, pursuant to the certification attached as Exhibit

A hereto, acquired Altice USA securities at artificially inflated prices pursuant and/or traceable to

the Company’s IPO and was economically damaged thereby.

       17.     Named Plaintiff Franck Chauvin, pursuant to the certification attached as Exhibit

A hereto, acquired Altice USA securities at artificially inflated prices pursuant and/or traceable to

the Company’s IPO and was economically damaged thereby.

       18.     Defendant Altice USA, together with its subsidiaries, provides broadband

communications and video services in the United States. According to the Registration Statement,

Altice USA was, at the time of the IPO, a “majority-owned and controlled U.S. subsidiary” of



                                                  5
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 6 of 36 PageID #: 314



Defendant Altice Europe N.V. Altice USA operates under, among other brands, Altice, Optimum,

Lightpath, and Suddenlink. Defendant Altice Europe N.V. (formally known as and referred to

herein as “Altice N.V.”) is a Netherlands-based multinational telecom company, founded and

controlled by Defendant Patrick Drahi. Altice N.V. was Altice USA’s corporate parent and, in turn,

was controlled by Defendant Patrick Drahi at the time of the IPO. The Registration Statement

refers to Altice N.V. and its consolidated subsidiaries as the “Altice Group.”

        19.      Shortly prior to the IPO, Altice USA adopted a multi class share structure. Each

tier of Altice USA stock entitled holders to the same rights, except that each share of Altice USA

Class A stock entitled the holder to one vote, while each share of Class B stock entitled the holder

to 25 votes. Altice N.V., through subsidiaries, was the beneficial owner of the following amounts

and percentages of Altice USA stock before and after the IPO.

               Class A Shares        Class B Shares
              Number     %        Number      %
 Pre
              57,116,181 24.3% 490,085,674 99.9998%
 IPO
 Post
              57,116,181 24.3% 490,085,674 99.9998%
 IPO


        20.      Defendant Patrick Drahi (“Drahi”) was a controlling shareholder of Altice N.V at

all times from before the IPO of Altice N.V. until the present. He primarily holds his stock in

Altice N.V. via Next Alt S.à r.l. ("Next Alt"), of which he is the “sole indirect controlling

shareholder” according to the Registration Statement. At the time of the IPO he beneficially owned

59.37% of Altice N.V. and was treated as beneficial owner of all of the Altice USA Stock that

Altice N.V. owned borh before and after the IPO. He also owned smaller amounts of Altice USA

stock through other entities. The following represents the total number of Altice USA stock that

Drahi beneficially owned before and after the IPO.


                                                 6
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 7 of 36 PageID #: 315



                 Class A Shares    Class B Shares
               Number      %     Number       %   % of total voting power
 Pre IPO       63,923,894 27.20% 490,318,022 100%         98.60%
 Post IPO      63,923,894 25.8% 490,318,022 100%          98.50%


       21.     Defendant David Connolly (“Connolly”) is and has been the Executive Vice

President and General Counsel of Altice USA from August of 2016 to the present.

       22.     Defendant Dexter Goei (“Goei”) is and has been Altice USA’s Chairman, President

and Chief Executive Officer (“CEO”) since 2016, and was President the Board of Directors of

Altice N.V. since September 6 2016. Prior to that time, Goei had previously been Chief Executive

Officer of Altice N.V. until June 28, 2016.

       23.     Defendant Charles Stewart (“Stewart”) is and was Co-President and Chief

Financial Officer (“CFO”) of Altice USA since 2015.

       24.     Defendant Victoria Mink (“Mink”) was the Company’s Senior Vice President and

Chief Accounting Officer (“CAO”) from June 2016 to October 2018.

       25.     Defendant Abdelhakim Boubazine (“Boubazine”) was and is a Co-President and

the Chief Operating Officer (“COO”) of the Company since 2016, and a director of Altice USA

until June 22, 2017. He signed the Registration Statement.

       26.     Defendant Lisa Rosenblum (“Rosenblum”) was Vice Chairman of Altice USA

from 2016 to the present and a director of Altice USA until June 22, 2017. He signed the

Registration Statement.

       27.     Defendant Michel Combes (“Combes”) was a director of Altice from the time of

June 22, 2017 until November 9, 2017. He was also CEO of Altice, N.V. from 2016 to November

9, 2017. He was named as a director nominee in the Registration Statement.




                                               7
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 8 of 36 PageID #: 316



       28.    Jérémie Bonnin (“Bonnin”) is and has been a director of Altice USA from June 22,

2017 to the present. He was the General Secretary of Altice, N.V. from January 2005 through

September 2018. He was named as a director nominee in the Registration Statement.

       29.    Dennis Okhuijsen (“Okhuijsen”) is and has been a director of Altice USA from

June 22, 2017 to the present. He was the Chief Financial Officer of Altice, N.V. from September

2012 through October 31, 2018. He was named as a director nominee in the Registration Statement.

       30.    Raymond Svider (“Svider”) is and has been a director of Altice USA from June 22,

2017 to the present. He is the co-chairman and a managing partner of BC Partners, a large

shareholder of Altice USA. He was named as a director nominee in the Registration Statement.

       31.    Mark Mullen (“Mullen”) is and has been a director of Altice USA from June 22,

2017 to the present. He is the co-founder and managing director of Bonfire Ventures.

       32.    Defendants Drahi, Connolly, Goei, Stewart, Mink, Boubazine, Rosenblum,

Combes, Bonnin, Okhuijsen, Svider, and Mullen are collectively referred to herein as the

“Individual Defendants.”

       33.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) acted as an underwriter for

the Company’s IPO.

       34.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) acted as an underwriter

for the Company’s IPO.

       35.    Defendant Citigroup Global Markets Inc. (“Citigroup”) acted as an underwriter for

the Company’s IPO.

       36.    Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) acted as an underwriter

for the Company’s IPO.




                                               8
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 9 of 36 PageID #: 317



       37.    Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)

acted as an underwriter for the Company’s IPO.

       38.    Defendant Barclays Capital Inc. (“Barclays”) acted as an underwriter for the

Company’s IPO.

       39.    Defendant BNP Paribas Securities Corp. (“BNP”) acted as an underwriter for the

Company’s IPO.

       40.    Defendant Credit Agricole Securities (USA) Inc. (“Credit Agricole”) acted as an

underwriter for the Company’s IPO.

       41.    Defendant Deutsche Bank Securities Inc. (“Deutsche Bank”) acted as an

underwriter for the Company’s IPO.

       42.    Defendant RBC Capital Markets, LLC (“RBC Capital Markets”) acted as an

underwriter for the Company’s IPO.

       43.    Defendant Scotia Capital (USA) Inc. (“Scotia Capital”) acted as an underwriter for

the Company’s IPO.

       44.    Defendant SG Americas Securities LLC (“SG Americas”) acted as an underwriter

for the Company’s IPO.

       45.    Defendant TD Securities (USA) LLC (“TD Securities”) acted as an underwriter for

the Company’s IPO.

       46.    Defendants J.P. Morgan, Morgan Stanley, Citigroup, Goldman Sachs, Merrill

Lynch, Barclays, BNP, Credit Agricole, Deutsche Bank, RBC Capital Markets, Scotia Capital, SG

Americas and TD Securities are collectively referred to herein as the “Underwriter Defendants.”




                                                 9
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 10 of 36 PageID #: 318



                              SECURITIES ACT ALLEGATIONS

       47.      Pursuant to the Securities Act, Defendants are strictly liable for material

misstatements in offering materials issued in connection with the IPO. The Securities Act claims

specifically exclude any allegations of fraud, knowledge, recklessness or scienter, do not “sound

in fraud” and are based solely on strict liability and negligence.

                                      Company Background

       48.      Altice N.V. was founded by Patrick Drahi, originally as a regional cable operator

in France. Altice N.V. expanded through acquisition in France and eventually internationally,

acquiring cable and telecommunications companies in Israel, the Dominican Republic, the

Netherlands, and Portugal.

       49.      Altice N.V. entered the US market by purchasing Suddenlink Communications, the

7th largest cable provider in the United States, in a transaction that closed on December 21, 2015.

Altice N.V. also acquired a majority stake in Cablevision in a transaction that closed on June 21,

2016, with minority stakes purchased by CPPIB and BC Partners. These assets were consolidated

into subsidiaries of Altice USA.

       50.      Altice N.V. has long boasted of a particular management strategy that it calls the

Altice Way and claimed that it implemented the Altice Way companywide and within its various

subsidiaries.

       51.      As Altice USA explained in the Registration Statement, the Altice Way is “our

founder-inspired owner-operator culture and strategy of operational efficiency, innovation and

long-term value creation for stockholders. In developing and implementing our strategy, we are

focused on the following principles, which are part of the Altice Way:




                                                 10
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 11 of 36 PageID #: 319



       • Simplify and optimize our organization through streamlining business processes,
       centralizing functions and eliminating non-essential operating expenses and service
       arrangements.

       • Reinvest in infrastructure and content, including upgrading our HFC network and
       building out a FTTH network to strengthen our infrastructure capabilities and
       competitiveness.

       • Invest in sales, marketing and innovation, including brand-building, enhancing our
       sales channels and automating provisioning and installation processes.

       • Enhance the customer experience by offering a technologically advanced customer
       platform combined with superior connectivity and service across the customer lifecycle.

       • Drive revenue and cash flow growth through cross-selling, market share gains, new
       product launches and improvements in our operating and capital efficiency.

       52.      The Registration Statement also included the below chart to illustrate the Altice

Way:




       53.      The Registration Statement stated how Altice USA had experience executing the

“Altice Way”:




                                               11
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 12 of 36 PageID #: 320



               Our CEO and Co-Presidents have substantial experience in communications
               and media operations, finance and mergers and acquisitions, and a proven
               track record in executing the Altice Way.

       54.     The Registration Statement also stated that Altice USA was already implementing

the Altice Way in its U.S. operations, allowing it to deliver strong returns:

               Following the Acquisitions [of the U.S. businesses], we began employing
               the Altice Way to simplify our organizational structure, reduce management
               layers, streamline decision-making processes and redeploy resources with a
               focus on network investment, customer service enhancements and
               marketing support. As a result, we have made significant progress in
               integrating the operations of Optimum and Suddenlink, centralizing our
               business functions, reorganizing our procurement processes, eliminating
               duplicative management functions, terminating lower-return projects and
               non-essential consulting and third-party service arrangements, and
               investing in our employee relations and our culture. Improved operational
               efficiency has allowed us to redeploy physical, technical and financial
               resources towards upgrading our network and enhancing the customer
               experience to drive customer growth. This focus is demonstrated by reduced
               network outages since the Acquisitions, which we believe improves the
               consistency and quality of the customer experience. In addition, we have
               expanded, and intend to continue expanding, our e-commerce channels for
               sales and marketing.
                                            ***
               [T]he benefits of the Altice Way have already significantly strengthened our
               financial performance and will continue to do so, allowing us to deliver
               strong returns.

       55.     The Registration Statement stated that Altice USA was favorably positioned to

compete in its industry because of the Altice Way:

               [O]ur leading market positions in our footprint, technologically advanced
               network infrastructure, including our FTTH build-out, our new home
               communications hub and our focus on enhancing the customer experience,
               consistent with the Altice Way, favorably position us to compete in our
               industry.

       56.     In the Registration Statement, Defendants’ touted that implementing the “Altice

Way” significantly benefitted Altice USA. This increased investors’ valuation of Altice and

persuaded investors that Altice USA was a sound investment. Several analysts discussing Altice

USA noted the Altice Way as a distinct positive.

                                                 12
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 13 of 36 PageID #: 321



       57.     Guggenheim Partners, in its Initiating Coverage report on Altice USA dated July

11, 2017, issued a Buy rating in part because of the Altice Way, stating:

               ATUS is a subsidiary of Altice N.V., which collectively reaches more than
               50mm customers across the U.S., Western Europe, Israel and the
               Dominican Republic. The company believes (and we agree) that this
               significant global footprint provides ATUS with competitive advantages
               beyond those typical for a US-based firm of the same size.

               Parent company management organizes its business focus around the
               “Altice Way”—a five principal structure that guides strategy and operations.

       58.     Similarly, Deutsche Bank, in its Initiation of Coverage Report dated July 17, 2017,

issued a Buy rating and expressed strong approval of the Altice Way, noting the strong

performance of Altice in 2016 and concluding “All eyes in the US cable industry are on Altice as

it ponders the question, 'Is the Altice way indeed a better, and sustainable, way to operate?’

       59.     Wells Fargo took a more guarded approach to Altice at the time of the IPO, issuing

a Market Perform1 rating in its Initiation of Coverage Report dated July 26, 2017. Nonetheless,

Wells Fargo noted that the viability of the Altice Way is key to Altice USA’s success. Wells Fargo

explained that “[w]e have no reason to say that ATUS CAN’T achieve its goals via The Altice

Way. But at the same time, there isn’t one particular market that we can hang our hat on given all

seem to be in some level of transition.”

       60.     Morgan Stanley, in a report dated August 23, 2017, predicted that the “’Altice Way’

can drive roughly ~$1-1.1B of operating expense savings by YE20E, driving industry leading

EBITDA margins.”

       61.     The analyst consensus therefore reflected that the Altice Way was an appealing

strategy if it could be implemented successfully, and that the key issue in valuing Altice USA’s



1
 A “Market Perform” means that the price of a company’s stock will mirror the overall market,
and is similar to a “hold” rating given by some other analysts.
                                                13
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 14 of 36 PageID #: 322



stock was whether management would be able to successfully execute on the Altice Way. Analysts

were also consistent in noting that a key question in determining whether management really could

execute on the Altice Way strategy was whether that strategy was successful in Europe.

       62.     Altice N.V. also placed a great emphasis on the value of the Altice Way, going so

far as to charge large annual fees to subsidiaries, including Altice USA, for implementation of the

Altice Way.

       63.     Altice USA paid Altice N.V. $30 million in 2017, as stated in the Registration

Statement. According to the Registration Statement, this payment is to a “subsidiary of Altice N.V.

[which] provides certain executive services, including CEO, CFO and COO services.” This fee is

separate from and in addition to the compensation Altice USA paid directly to its executive officers.

       64.     As Altice USA explained, in a letter to the SEC dated May 17, 2017, this fee was

an “annual management fee charged in connection with services provided by Altice N.V. Such

management fee represents the charge for consulting, advisory and other services to the Company

in connection with our acquisitions, divestitures, investments, capital raising, financial and

business affairs. Such services are unique in that they represent very specialized knowledge and

skills of executives at Altice N.V. and are not comparable to other services in the market.”

       65.      As noted in the 2018 Annual Report for Altice N.V., at the end of 2017 Altice

terminated the practice of charging a flat “Altice Way” fee to all of its subsidiaries. However, as

revealed in Altice USA’s 10-Q for the first quarter of 2018, filed May 14, 2018, Altice USA

continued to pay this fee to Altice USA up until Altice N.V. distributed all remaining shares of

Altice USA to the shareholders of Altice N.V., an event that occurred on May 23, 2018.

       66.     In addition to the Altice Way management fee, the Altice USA board approved a

discretionary stock option award for Drahi, who was not an employee of Altice USA during 2017.



                                                14
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 15 of 36 PageID #: 323



Altice Altice valued the award at $5,291,321, according to the Amended Annual Report for

2017, filed with the SEC on April 30, 2018. Altice USA stated that the board issued the award

“[i]n light of Mr. Drahi’s significant and ongoing direct contributions to the development and

implementation of the Altice USA, Inc. strategic vision.”

       67.     This practice of charging management fees was highly unusual and drew skepticism

from the press. The Wall Street Journal, in an article dated May 20, 2017 titled “Watch Out for

the ‘Altice Way’ of Doing Business”, noted that the practice of charging management fees to

subsidiaries in the telecom industry is highly unusual. The article also noted that French authorities

had cast skepticism on Altice’s practice of charging a fee to a different subsidiary for use of the

Altice Way.

       68.     In turn, Drahi, despite having retired as CEO of all Altice entities in 2016, charged

Altice N.V. a hefty price for his advising services. As the Wall Street Journal noted in an article

dated May 25, 2017, Altice N.V. agreed to pay Drahi for his advising it with a stock option award

that, depending on the value of Altice, NV’s stock price, could be worth €1.1 billion. Altice N.V.

has itself acknowledged that this arrangement is wholly unique, acknowledging in its Annual

Report for 2017 that Altice N.V. “is not aware of any comparable agreement in the market in which

[Altice N.V.] operates and, more specifically, where the consideration is in the form of stock

options”. Altice N.V. has acknowledged that this arrangement places them out of compliance with

corporate governance best practices defined under Dutch law that requires “[a]ll transactions

between the company and legal or natural persons who hold at least ten percent of the shares in

the company should be agreed on terms that are customary in the market.” Altice N.V. attempts to

excuse this self-dealing arrangement by claiming that it “better aligns the interests of Next Alt”,

the vehicle through which Drahi owns most of his shares of Altice, with minority shareholders.



                                                 15
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 16 of 36 PageID #: 324



                                        IPO Background

       69.     On April 11, 2017, the Company filed a registration statement on Form S-1 with

the SEC in connection with its IPO. The registration statement was subsequently amended, with

the final amended registration statement on Form S-1/A filed on June 21, 2017 with the SEC. The

Registration Statement was declared effected by the SEC on June 21, 2017. Immediately prior to

the IPO, Altice NV created a multiple share class structure, giving the shares owned by Altice N.V.

and in turn controlled by Drahi, disproportionate voting rights over Altice USA, and ensured that

Drahi could exercise total control over Altice USA.

       70.     Because of Drahi’s overwhelming voting majority over Altice N.V. and Altice USA,

the Registration Statement identified Altice USA as a controlled company which was not required

to and in fact would not have a majority of independent directors.

       71.     On June 22, 2017, Altice USA priced its IPO at $30 per share and sold 71,724,139

shares of common stock, including the underwriters’ full exercise of their option to purchase

7,781,110 to cover over-allotments, for gross proceeds of $1,918,290,870.00

                         Materially False and Misleading Statements

       72.     The Registration Statement stated the “Altice Way” had already been “successfully

implemented across [the] Altice Group” and that implantation of these principles would

“distinguish” Altice USA from its “U.S. industry peers and competitors.”

       73.     The Registration Statement emphasized Altice N.V.’s above average stock returns

to shareholders in order to demonstrate the effectiveness of the Altice Way:

               [T]he benefits of the Altice Way have been demonstrated by Altice N.V.'s
               performance, which is reflected in the 42% average annual total return of
               Altice N.V.'s Class A ordinary shares since its initial public offering in
               January 2014 through March 31, 2017, compared to the 5% average annual
               total return of the STOXX Europe 600 Telecommunications Index, of



                                                16
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 17 of 36 PageID #: 325



                which Altice N.V.'s Class A ordinary shares are a component, during the
                same time period.


       74.      The Registration Statement emphasized how Altice USA’s management would

benefit from the Altice Group’s experience:

                [Altice USA’s] management team benefits from Altice Group's experience
                in implementing the Altice Way around the world.

                                                     ***
                Altice Group also cross-deploys talent and expertise across its businesses,
                allowing [Altice USA] to benefit from our senior management's experience
                in successfully implementing the Altice Way around the world. We believe
                this diversity of experience differentiates us from our more traditional U.S.-
                centric industry peers.

       75.      The foregoing statements were materially misleading in claiming that the Altice

Way had been successfully implemented across Altice N.V. and its subsidiaries, whereas, in reality,

Altice N.V. had not successfully implemented the Altice Way in France.

                                 The Truth Gradually Emerges

       76.      On November 2, 2017, after the close of trading, Altice N.V. issued a pro forma

earnings release discussing the financial results for the third quarter of 2017 of both Altice N.V.

and Altice USA., with Altice N.V. announcing severely declining revenue, EBITDA margin, and

EBITDA in one of its largest markets, France, as follows:

       •     a "revenue decline in France of -1.3%” year over year;

       •     "France [EBITDA] margin decreased by -0.7% pts to 36.6% "; and

       •     a "€1,009m France (SFR) Adjusted EBITDA, down -3.2% . . . €265m Portugal

             Adjusted EBITDA, down -1.3%.




                                                 17
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 18 of 36 PageID #: 326



       77.     On November 3, 2017, Altice USA and Altice N.V. held a joint conference call

with market analysts, during which Defendants Combes, Goei, and Okhuijsen responded to

analysts' concerns over these disappointing financial results and underlying trends.

       78.     During the call, Defendant Combes, inter alia, admitted to problems in France and

Portugal:

               We are intensifying the operational focus to improve customer experience
               in Europe. Not everything is going right here at the moment. So we are
               working hard to address this.
               ***
               We are aiming for much better performance in both France and Portugal
               than you can see in the Q3 numbers.
               ***
               [W]e have seen a year-over-year deterioration in both France and Portugal
               in Q3 as a result of mismanaged rate events in both countries. We have
               specific action plans to return these businesses to growth as we are
               addressing all the areas where we have been at a competitive disadvantage
               and losing customers.
               [Emphasis added.]

       79.     On this news, Altice USA shares declined $1.91, a drop of 7.8%.

       80.     Analysts noted that this decline in Altice USA stock was due to investors’ lack of

confidence in Altice management due to the disappointing results in Europe.

       81.     Wells Fargo issued a report on November 5, 2017, downgrading its earnings

estimate for Altice USA and connected this dimmer view to questions about the efficacy of the

Altice Way:

               Throughout ATUS’s IPO process, we consistently heard about the
               implementation of “The Altice Way” as the primary means to superior
               margin performance. Even on today’s call, mgmt. spoke of continued
               “European operating strategies” that are expected to lead to better U.S.
               expense trends. Unfortunately, the results in Europe don’t necessarily
               inspire confidence, in our view, with both France and Portugal
               underperforming and actually posting NEGATIVE and DECELERATING
               rev and EBITDA growth of -1.3%/-3.1% and -3.2%/- 1.3% respectively (the
               parent’s stock was -23% vs. the S&P’s +0.3% today as a result). While we
               appreciate there may have been some things out of mgmt’s control (such as

                                                18
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 19 of 36 PageID #: 327



               aggressive competition), these types of issues occur in the U.S. as well and
               re-raise the question: “can sustainable revenue growth occur with such deep
               cost cutting measures?” We still don’t know, so remain in “wait and see”
               mode.


       82.     Pivotal Research Group, in a report dated November 8, 2017, stated the decline in

Altice USA stock was due to the weaker than expected results in France. Pivotal elaborated in a

subsequent report dated December 4, 2017, that these results led investors to question “the ultimate

effectiveness of the ‘Altice Way.’”. Similarly, on November 14, 2017, RBC Capital Markets

similarly attributed Altice USA’s decline due to trouble at Altice N.V.

       83.     This news also damaged lenders’ faith in Altice NV and Drahi’s leadership.

According to an article in the Financial Times dated December 4, 2017, in November, Goldman

Sachs moved to cut its debt exposure to Altice NV by attempting to resell part of a loan it had

made. The article also revealed that “Altice’s larger lenders have also provided private financing

to Mr Drahi himself, adding to their overall exposure to the group.”

       84.     Major investors also soured on Altice NV. French fund manager Carmignac

Gestion, which had previously been one of the largest institutional shareholders of Altice,

liquidated almost its entire position as a result of the poor results in France, according to an article

in the Financial Times published on February 15, 2018. “A person familiar with Carmignac’s

thinking said that the ‘game changer’ for its investment case in Altice was the poor result in France

in November, as the group had put a lot of faith in Mr Combes’ ability to turn round operational

performance in the country.”

       85.     On November 14, 2017, Defendants Goei and Okhuijsen were scheduled to appear

at a Morgan Stanley TMT Conference. Drahi made a surprise appearance where he revealed that

Altice N.V. had never fully implemented the Altice Way in France and, by extension, its



                                                  19
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 20 of 36 PageID #: 328



implementation in the U.S. would not be as successful as the Company touted, stating in relevant

part:

               [I]f we referred to France, we never applied the Altice Way from A to Z is
               what I tried to explain before. . . . [W]e still have a lot of problems with our
               customers only in France and this is because we didn’t precisely apply the
               Altice Way.

        86.    In addition to damaging Altice USA’s reputation in the eyes of investors, these

developments also led Drahi to divert money and personnel away from Altice USA and towards

European operations. n November 9, 2017, Drahi announced a management and governance

reorganization at both Altice N.V. and Altice USA. Drahi revealed that Combes had resigned as

CEO of Altice N.V. and that Goei would replace them. Drahi also made clear that Goei would,

simultaneously, continue to serve as Chairman and CEO of Altice USA and a director of Altice

N.V

        87.    Next, Altice N.V. announced on January 8, 2018 that the board of directors of

Altice N.V. approved plans to spin Altice USA off by distributing its shares to the shareholders of

Altice N.V. Because Drahi was the majority owner of Altice N.V. shares, this distribution would

still result in Drahi maintaining control of Altice USA. At the same time, Altice N.V. announced

that Altice USA would issue a $1.5 billion cash dividend immediately prior to completion of the

distribution of Altice USA shares to Altice N.V. shareholders. Altice USA would finance this

dividend by taking on additional debt. This dividend went against the strategy that Altice USA

articulated in the Registration Statement, as well as the priorities set forth in the Altice Way. As

the Registration Statement explained, one of the components of the Altice Way is to dedicate cash

flow to priorities such as improving infrastructure, purchasing content, and investing in sales and

advertising. In addition, the Registration Statement stated repeatedly that Altice USA was unlikely




                                                 20
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 21 of 36 PageID #: 329



to issue dividends for the foreseeable future due to Altice USA’s level of indebtedness. This

dividend, of course, increased that level of indebtedness.

         88.   Thus, Altice USA’s stock price decline resulted from the poor performance of

Altice N.V. in Europe caused by Altice N.V. failing to implement the Altice Way in France. This

decline caused US investors to question the value of the Altice Way and management’s expertise

and ability to execute the Altice Way successfully in the US and caused the decline in Altice USA’s

price.

         89.   As a result of the foregoing, Altice’s stock declined precipitously. As of the filing

of the initial complaint in this action, Altice’s common stock traded at a closing price of $17.22

per share, a decline of 42.6 percent from its IPO price to the public of $30.00 per share

                             EXCHANGE ACT ALLEGATIONS

         90.   Plaintiffs repeat and reallege the allegations above as fully set forth herein.

                                 Additional Scienter Allegations

                     Additional Scienter Allegations with Respect to Goei

         91.   Defendant Goei had motive to commit fraud because he has an overwhelming

financial incentive to remain employed at Altice USA, Altice N.V., or an affiliate, and such

employment is wholly subject to the discretion of Drahi. On February 13, 2017, Goei received a

grant under Altice USA’s “Carry Unit Plan2” of 10,600,000 time-vesting Units, scheduled to vest

on January 31, 2020, subject to his continued employment with Altice USA or any of its affiliates,




2
  As the Registration Statement explained, the “Carry Unit Plan” is a vehicle to provide certain
individuals, including executives of Altice USA, “with an opportunity to participate in the long-
term growth and financial success of our operations.” Under the Carry Unit Plan, participating
individuals receive “units” – similar to stock, in the Neptune Management Limited Partnership.
Neptune Management, in turn, owns Altice USA stock. A Unit functions in practice like an option
– a person who receives a unit is entitled to profits from any appreciation in value of the Units
                                                 21
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 22 of 36 PageID #: 330



worth $40,280,000, according to Altice’s 2017 10-K/A. In addition, in 2017 he received a

$ 10,582,642. He also received substantial “perquisites” that included personal use of company

helicopters and a fixed wing aircraft, valued for 2017 by the company at $287,502 and personal

use of company vehicles and drivers, valued at $ 391,634. These other forms of compensation

greatly exceeded Goei’s base salary of $490,385. Because Drahi controlled Altice N.V. and Altice

USA, Goei was dependent for this windfall on protecting Drahi’s interests at Altice USA.

Therefore, he had motive to make false statements regarding the efficacy of the Altice Way to

justify the large payments to Altice N.V. and Drahi.

       92.     Goei also had motive to commit fraud due to the extent to which he is beholden to

Defendant Drahi. As controlling shareholder of Altice USA and Altice NV, Drahi has the power

through his control of the boards of those companies to terminate Goei, and to control his

compensation. For instance, on November 2, 2018, the board of Altice USA, which Drahi

controlled, approved a change to the Long Term Incentive Plan according to which Goei and other

Altice USA executives received discretionary option awards, expanding the maximum number of

options they may receive. This amendment was subsequently approved not at a shareholder

meeting, but unilaterally by Drahi.

       93.     Defendant Goei also had knowledge of the fraud due to his role as President the

Board of Directors of Altice N.V. In that capacity he oversaw the implementation of the Altice

Way across Altice N.V. and all of its subsidiaries, including the French operations where Altice

failed to implement the Altice Way. Altice N.V. received payments from all Altice subsidiaries

for implementation of the Altice Way and therefore knew, or was reckless for not knowing, that

the Altice Way was not successfully implemented.

                 Additional Scienter Allegations with Respect to Altice USA



                                               22
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 23 of 36 PageID #: 331



       94.     Goei’s scienter can be imputed to Altice USA because of his position as CEO and

the fact that he signed the registration statement. In addition, Drahi’s knowledge can be imputed

to Altice USA due to his role as controlling shareholder. Drahi had motive to commit fraud

because claiming that the Altice Way had been implemented companywide allowed Altice N.V.,

and in turn Drahi, to collect large consulting fees for use of the Altice Way, not only from Altice

USA, but also across the organization. Drahi, as the person responsible for deploying the Altice

Way company wide, knew, or was reckless for not knowing, that the Altice Way had not been

implemented France. In fact, during the November 14 Morgan Stanley TMT conference, Drahi

acknowledged that part of the reason the Altice Way had not been implemented in France was

because he had not had the time to attend to matters in France which required his personal attention.

                      PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       95.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons other than defendants

who purchased or otherwise acquired the publicly traded securities of Altice USA pursuant and/or

traceable to the Company’s IPO and who were damaged thereby and/or between the dates of June

22, 2017 and November 3, 2017 (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, members of the Individual Defendants’ immediate families

and their legal representatives, heirs, successors or assigns and any entity in which the officers and

directors of the Company have or had a controlling interest.

       96.     The members of the Class are so numerous that joinder of all members is

impracticable. Since the IPO, the Company’s securities were actively traded on NYSE. While the

exact number of Class members is unknown to Plaintiffs at this time and can be ascertained only




                                                 23
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 24 of 36 PageID #: 332



through appropriate discovery, Plaintiffs believe that there are hundreds, if not thousands of

members in the proposed Class.

       97.      Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       98.      Plaintiffs will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.

       99.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             a. whether Defendants issued materially false and misleading statements;

             b. whether the Registration Statement was negligently prepared and contained

                materially misleading statements and/or omitted material information required to

                be stated therein;

             c. whether other statements issued by Defendants were materially misleading and/or

                omitted material information;

             d. whether Defendants acted with reckless disregard for the truth with respect other

                statements;

             e. whether the Company’s securities traded on an efficient market; and

             f. the extent to which members of the Class have sustained damages and the proper

                measure of damages




                                                  24
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 25 of 36 PageID #: 333



       100.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       101.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

       •       Defendants made public misrepresentations or failed to disclose material facts
               during the Class Period;

       •       the omissions and misrepresentations were material;

       •       Altice USA securities are traded in efficient markets;

       •       Altice USA shares were liquid and traded with moderate to heavy volume during
               the Class Period, with 1,629,101 shares trading on average per day;

       •       Altice USA traded on the NYSE, and was covered by at least 15 analysts during
               the Class Period;

       •       the misrepresentations and omissions alleged would tend to induce a reasonable
               investor to misjudge the value of the Company’s securities; and

       •       Plaintiffs and members of the Class purchased and/or sold Altice USA securities
               between the time the Defendants failed to disclose or misrepresented material facts
               and the time the true facts were disclosed, without knowledge of the omitted or
               misrepresented facts.

       102.    Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       103.    Alternatively, Plaintiffs and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material


                                                25
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 26 of 36 PageID #: 334



information in their Class Period statements in violation of a duty to disclose such information, as

detailed above.

                                            COUNT I
                          Violations of Section 11 of the Securities Act
                               Against the Section 11 Defendants
       104.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       105.    This cause of action is brought pursuant to Section 11 of the Securities Act, 15

U.S.C. §77k, on behalf of the Class, against Altice USA, Dexter Goei, Michel Combes, Dennis

Okhuijsen, Jérémie Bonnin, Raymond Svider, Mark Mullen, Charles Stewart, Victoria Mink,

Abdelhakim Boubazine, Lisa Rosenblum, David Connolly, and the Underwriter Defendants,

(collectively the “Section 11 Defendants”).

       106.    This claim is brought by Plaintiffs and on behalf of other members of the Class who

purchased or otherwise acquired the Company’s securities pursuant to or traceable to the

Company’s IPO. Each member of the Class acquired his, her, or its shares pursuant to and/or

traceable to, and in reliance on, the Registration Statement. The Company is the issuer of the

securities purchased by Plaintiffs and the Class. As such, the Company is strictly liable for the

materially untrue statements contained in the Registration Statement and the failure of the

Registration Statement to be complete and accurate.

       107.    The individual Defendants among the Section 11 Defendants each signed the

Registration Statement, authorized the signing of the Registration Statement on their behalf, or

agreed to act as nominee director in connection with the Registration Statement. As such, each is

strictly liable for the materially inaccurate statements contained therein and the failure of the

Registration Statement to be complete and accurate, unless they are able to carry their burden of

establishing an affirmative “due diligence” defense. The individual Defendants each had duty to

                                                26
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 27 of 36 PageID #: 335



make a reasonable and diligent investigation of the truthfulness and accuracy of the statements

contained in the Registration Statement, and to ensure that they were true and accurate, that there

were no omissions of material facts that would make the Registration Statement misleading, and

that the document contained all facts required to be stated therein. In the exercise of reasonable

care, the Individual Defendants should have known of the material misstatements and omissions

contained in the registration Statement and also should have known of the omissions of material

fact necessary to make the statements made therein not misleading. Accordingly, the individual

Defendants are liable to Plaintiffs and the Class.

       108.    The Underwriter Defendants each served as underwriters in connection with the

IPO. As such, each is strictly liable for the materially inaccurate statements contained in the

Registration Statement and the failure of the Registration Statement to be complete and accurate,

unless they are able to carry their burden of establishing an affirmative “due diligence” defense.

These defendants each had a duty to make a reasonable and diligent investigation of the

truthfulness and accuracy of the statements contained in the Registration Statement. They had a

duty to ensure that they were true and accurate, that there were no omissions of material facts that

would make the Registration Statement misleading, and that the documents contained all facts

required to be stated therein. In the exercise of reasonable care, the Underwriter Defendants should

have known of the material misstatements and omissions contained in the Registration Statement

and also should have known of the omissions of material facts necessary to make the statements

made therein not misleading. Accordingly, each of the Underwriter Defendants is liable to

Plaintiffs and the Class.




                                                 27
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 28 of 36 PageID #: 336



        109.    This claim is brought within one year after Plaintiffs discovered and could have

discovered the untrue statements and omissions in and from the Registration Statement, and within

three years of the effective date of the Registration Statement. It is therefore timely.

        110.    Plaintiffs acquired Altice USA common stock pursuant or traceable to the

Registration Statement used for the IPO without knowledge of the material omissions or

misrepresentations alleged herein.

        111.    Plaintiffs and the Class have sustained damages, as the value of Altice USA

common stock has declined substantially subsequent to and due to these Defendants’ violations.

        112.    By virtue of the foregoing, Plaintiffs and the other members of the Class are entitled

to damages under Section 11 as measured by the provisions of §11(e), from the Defendants and

each of them, jointly and severally.


                                        COUNT II
                        Violations of §12(a)(2) of the Securities Act
               Against Defendant Altice USA and the Underwriter Defendants

        113.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        114.    This cause of action is brought pursuant to §12(a)(2) of the Securities Act, 15 U.S.C.

§77l(a)(2) on behalf of the Class, against Altice USA and the Underwriter Defendants. This is a

non-fraud cause of action. Plaintiffs do not assert that defendants committed intentional or reckless

misconduct or that defendants acted with scienter or fraudulent intent.

        115.    By means of the defective offering documents, Altice USA and the Underwriter

Defendants promoted and sold Altice USA stock to Plaintiffs and other members of the Class.

Altice USA is liable as an issuer and was motivated by its financial interest in selling Altice USA

common stock. It directed the Registration Statement to the investing public and the Underwriter

                                                  28
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 29 of 36 PageID #: 337



Defendants sold and solicited sales of Altice USA stock to the investing public at the behest of

Altice USA.

       116.    The Underwriter Defendants are liable for selling and soliciting the sale of Altice

USA stock to investors and were motivated by their fees and commission in doing so. They

directed and distributed the Registration Statement to investors. Each of the Underwriter

Defendants pitched and sold Altice USA stock to investors, through their approval and distribution

of the Registration Statement, their approval and use of the roadshow, and through direct

communications with investors, including their own clients.

       117.    The Registration Statement contained untrue statements of material fact, and/or

concealed or failed to disclose material facts, as detailed above. The Defendants named in this

cause of action owed Plaintiffs and the other members of the Class who purchased Altice USA

common stock pursuant to the Registration Statement the duty to make a reasonable and diligent

investigation of the statements contained in the Registration Statement to ensure that such

statements were true and that there was no omission to state a material fact required to be stated in

order to make the statements contained therein not misleading.

       118.    The Defendants named in this cause of action, in the exercise of reasonable care,

should have known of the misstatements and omissions contained in the Registration Statement as

set forth above.

       119.    Plaintiffs did not know, nor in the exercise of reasonable diligence could have

known, the untruths and omissions contained in the Registration Statement at the time Plaintiffs

acquired Altice USA common stock.

       120.    By reason of the conduct alleged herein, these defendants violated Section 12(a)(2)

of the Securities Act. As a direct and proximate result of such violations, Plaintiffs and the other



                                                 29
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 30 of 36 PageID #: 338



members of the Class who purchased Altice USA common stock pursuant to the Registration

Statement sustained substantial damages in connection with their purchases of the stock.

Accordingly, Plaintiffs and the other members of the Class who hold the common stock issued

pursuant to the Registration Statement have the right to rescind and recover the consideration paid

for their common stock, and hereby tender their common stock to the Defendants sued herein.

Class members who have sold their common stock seek damages to the extent permitted by law.

                                         COUNT III
                    Violations of Section 15 of the Securities Act Against
              Defendants Altice USA, Altice N.V., and the Individual Defendants
       121.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       122.     This cause of action is brought pursuant to Section 15 of the Securities Act, 15

U.S.C. §77o, against Altice USA, Altice N.V., and the Individual Defendants.

       123.     The Individual Defendants and Altice N.V. each were control persons of Altice

USA by virtue of their ownership and control over Altice USA, or their positions as directors

and/or senior officers of Altice USA. The Individual Defendants each had a series of direct and/or

indirect business and/or personal relationships with other directors and/or officers and/or major

shareholders of Altice USA.

       124.     Altice USA controlled the Individual Defendants and all of its employees.

       125.     These Defendants were each critical to affecting the IPO, based on their signing or

authorization of the signing of the Registration Statement, by voting to execute the IPO and by

having otherwise directed through their authority the processes leading to the execution of the IPO.

       126.     None of these Defendants made reasonable investigations or possessed reasonable

grounds for the belief that the statements contained in the Registration Statement were accurate



                                                30
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 31 of 36 PageID #: 339



complete in all material respects. Had they exercised reasonable care, they could have known of

the material misstatements and omissions alleged herein.

        127.    This claim was brought within one year after the discovery of the untrue statements

and omissions in the Registration Statement and within three years after the Company’s securities

were sold to the Class in connection with the IPO. It is therefore timely.

        128.    By reason of the above conduct, Altice USA, Altice N.V., and the Individual

Defendants are jointly and severally liable with and to the same extent as the Company pursuant

to Section 15 of the Securities Action, 15 U.S.C. §77o.

                                       COUNT IV
  Violation of Section 10(b) of The Exchange Act and Rule 10b-5 Against Goei and Altice
                                           USA

        129.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        130.    This Count is asserted against Goei and Altice USA and is based upon Section 10(b)

of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        131.    During the Class Period, Goei and Altice USA, individually and in concert, directly

or indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        132.    Goei and Altice USA violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                •      employed devices, schemes and artifices to defraud;

                •      made untrue statements of material facts or omitted to state material facts
                       necessary in order to make the statements made, in light of the
                       circumstances under which they were made, not misleading; or


                                                 31
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 32 of 36 PageID #: 340



               •       engaged in acts, practices and a course of business that operated as a fraud
                       or deceit upon plaintiffs and others similarly situated in connection with
                       their purchases of Altice USA securities during the Class Period.

       133.    Goei and Altice USA acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of Altice were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of Altice, their control

over, and/or receipt and/or modification of Altice USA allegedly materially misleading statements,

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Altice USA, participated in the fraudulent scheme alleged herein.

       134.     Goei, as CEO of the Company, had actual knowledge of the material omissions

and/or the falsity of the material statements set forth above, and intended to deceive Plaintiffs and

the other members of the Class, or, in the alternative, acted with reckless disregard for the truth

when they failed to ascertain and disclose the true facts in the statements made by them or other

Deutsche Bank personnel to members of the investing public, including Plaintiffs and the Class.

       135.    As a result of the foregoing, the market price of Altice USA securities was

artificially inflated during the Class Period. In ignorance of the falsity of Goei and Altice USA’

statements, Plaintiffs and the other members of the Class relied on the statements described above

and/or the integrity of the market price of Altice USA securities during the Class Period in

purchasing Altice USA securities at prices that were artificially inflated as a result of Goei and

Altice USA’ false and misleading statements.




                                                  32
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 33 of 36 PageID #: 341



        136.     Had Plaintiffs and the other members of the Class been aware that the market price

of Deutsche Bank securities had been artificially and falsely inflated by Goei and Altice USA’

misleading statements and by the material adverse information which Goei and Altice USA did

not disclose, they would not have purchased Altice USA securities at the artificially inflated prices

that they did, or at all.

        137.     As a result of the wrongful conduct alleged herein, Plaintiffs and other members

of the Class have suffered damages in an amount to be established at trial.

        138.     By reason of the foregoing, Goei and Altice USA have violated Section 10(b) of

the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs and the other

members of the Class for substantial damages which they suffered in connection with their

purchase of Deutsche Bank securities during the Class Period.

                                          COUNT V
     Violation of Section 20(a) of the Exchange Act against Goei, Drahi, and Altice N.V.
       139. Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        140.     During the Class Period, Goei, Drahi, and Altice N.V. participated in the operation

and management of Altice USA, and conducted and participated, directly and indirectly, in the

conduct of Altice USA’s business affairs. Because of their senior positions, they knew the adverse

non-public information regarding Altice USA’s business practices.

        141.     As officers, directors and/or controllers of a publicly owned company, Goei, Drahi,

and Altice N.V. had a duty to disseminate accurate and truthful information with respect to Altice

USA’s financial condition and results of operations, and to correct promptly any public statements

issued by Altice USA which had become materially false or misleading.




                                                 33
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 34 of 36 PageID #: 342



       142.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Altice USA disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause Altice USA to engage in the wrongful acts complained of herein. Goei, Drahi, and Altice

N.V. therefore, were “controlling persons” of Altice USA within the meaning of Section 20(a) of

the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of Altice USA securities.

       143.    Each of Goei, Drahi, and Altice N.V., therefore, acted as a controlling person of

Altice USA. By reason of their controlling stake, senior management positions and/or being

directors of Altice USA, each of the Individual Defendants had the power to direct the actions of,

and exercised the same to cause, Altice USA to engage in the unlawful acts and conduct

complained of herein. Goei, Drahi, and Altice N.V. exercised control over the general operations

of Altice USA and possessed the power to control the specific activities which comprise the

primary violations about which Plaintiffs and the other members of the Class complain.

       By reason of the above conduct, Goei, Drahi, and Altice N.V. are liable pursuant to Section

20(a) of the Exchange Act for the violations committed by Altice USA.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A. Declaring this action to be a class action pursuant and certifying Plaintiffs as

representatives of the Class and his counsel as Class counsel;

       B. Awarding Plaintiffs and the members of the Class damages, including interest;



                                                 34
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 35 of 36 PageID #: 343



       C. Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

action, including and attorneys’ fees;

       D. Awarding rescission or a rescissory measure of damages; and

       E. Awarding such equitable/injunctive or other relief as the Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a jury trial.




                                                35
Case 1:18-cv-06601-FB-PK Document 47 Filed 05/10/19 Page 36 of 36 PageID #: 344



Dated: May 10, 2019                        Respectfully submitted,

                                           THE ROSEN LAW FIRM, P.A.

                                           /s/Jonathan Stern
                                           Phillip Kim, Esq.
                                           Laurence M. Rosen, Esq.
                                           Jonathan Stern, Esq.
                                           275 Madison Avenue, 34th Floor
                                           New York, New York 10016
                                           Telephone: (212) 686-1060
                                           Fax: (212) 202-3827
                                           Email: pkim@rosenlegal.com
                                           Email: lrosen@rosenlegal.com

                                           Lead Counsel for Plaintiffs

                                           GLANCY PRONGAY & MURRAY LLP
                                           Lesley F. Portnoy (LP-1941)
                                           230 Park Ave., Suite 530
                                           New York, New York 10168
                                           Telephone: (212) 682-5340
                                           Facsimile: (212) 884-0988
                                           lportnoy@glancylaw.com

                                           THE SCHALL LAW FIRM
                                           Brian Schall, Esq.
                                           1880 Century Park East, Suite 404
                                           Los Angeles, CA 90067
                                           Telephone: (424) 303-1964
                                           brian@schallfirm.com
                                           sherin@schallfirm.com

                                           Additional Counsel for Plaintiffs




                                      36
